United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3286
                                   ___________

Michael Neudecker,                       *
                                         *
              Appellant,                 *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Shakopee Police Department; Quality, * District of Minnesota.
Lifestyles, Inc., doing business as      *
Friendship Manor Health Care Center; * [UNPUBLISHED]
Scott County Department of Human         *
Services; Laurie McMillen; City          *
of Shakopee; County of Scott,            *
                                         *
              Appellees.                 *
                                    ___________

                             Submitted: October 13, 2009
                                Filed: December 11, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Michael Neudecker appeals the district court’s1
adverse judgment based partially on a dismissal for failure to state a claim and


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
partially on summary judgment. Upon de novo review, see Schaaf v. Residential
Funding Corp., 517 F.3d 544, 549 (8th Cir.) (Fed. R. Civ. P. 12(b)(6)), cert. denied,
129 S. Ct. 222 (2008); Gordon v. Shafer Contracting Co., 469 F.3d 1191, 1194 (8th
Cir. 2006) (summary judgment), we agree with the district court’s disposition. In
addition, we hold that the district court did not abuse its discretion in denying
Neudecker appointed counsel, see Phillips v. Jasper County Jail, 437 F.3d 791, 794
(8th Cir. 2006) (standard of review; no statutory or constitutional right to appointed
counsel in civil cases), and that none of the district court’s other rulings constituted
reversible error. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-